February 4, 2016 Securities and Exchange Commission Office of Filings and Information Services treet, NE Washington, D.C. 20549 Re: General New York AMT-Free Municipal Money Market Fund 1933 Act File No.: 33-09451 1940 Act File No.: 811-04870 CIK No.: 0000803950 Dear Sir or Madam: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the Annual period ended November 30, 2015. Please direct any questions or comments to the attention of the undersigned at (212) 922-8216. Sincerely, /s/ Isaac Tamakloe Isaac Tamakloe Enclosure
